COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-14-00222-CR


Jeffery Lynn Pruett                     §   From the 396th District Court

                                        §   of Tarrant County (1310783D)

v.                                      §   December 10, 2015

                                        §   Opinion by Justice Sudderth

The State of Texas                      §   (p)

                                 JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. The judgment is modified to delete

the deadly weapon finding. It is ordered that the judgment of the trial court is

affirmed as modified.


                                   SECOND DISTRICT COURT OF APPEALS

                                   By _/s/ Bonnie Sudderth________________
                                      Justice Bonnie Sudderth